     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 1 of 15

 1    Brandy T. Cody, State Bar No. 196923
      Email: bcody@fisherphillips.com
 2    FISHER & PHILLIPS LLP
      111 SW Fifth Avenue, Suite 4040
 3    Portland, OR 97204
      Telephone: (503) 242-4262
 4    Facsimile: (503) 242-4263
 5    Christopher M. Ahearn, State Bar No. 239089
      Email: cahearn@fisherphillips.com
 6    FISHER & PHILLIPS LLP
      2050 Main Street, Suite 1000
 7    Irvine, CA 92614
      Telephone: (949) 851-2424
 8    Facsimile: (949) 851-0152
 9    Additional Counsel on following page
10    Attorneys for Defendant
      FEDEX GROUND PACKAGE SYSTEM, INC.
11

12                             IN THE UNITED STATES DISTRICT COURT
13                          FOR THE EASTERN DISTRICT OF CALIFORNIA
14
       TRAVIS CHAPMAN and JOHN                         Case No. 2:19-cv-00410-TLN-DMC
15     CHURCHWELL, individually, on behalf of
       all others similarly situated, and as           [Previously Shasta Superior Court Case Number
16     representatives of the State of California on
       behalf of all aggrieved employees,              191805; Assigned to the Hon. Stephen H. Baker,
17                                                     Department 3]
                      Plaintiffs,
18                                                     STIPULATED PROTECTIVE ORDER
              vs.
19
       FEDEX GROUND PACKAGE SYSTEM,
20     INC., a Delaware corporation d/b/a FedEx
       Home Delivery, and DOES 1 through 50,
21     inclusive,                                      State Action Filed: February 1, 2019
22                    Defendants.
23

24

25

26
27

28

                                                                  Case No. 2:19-cv-00410-TLN-DMC
                                      STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 2 of 15

 1    Sean F. Daley, SBN 272493
      Email: sdaley@fisherphillips.com
 2    FISHER & PHILLIPS LLP
      444 South Flower Street, Suite 1500
 3    Los Angeles, CA 90071
      Telephone: (213) 330-4500
 4    Facsimile: (213) 330-4501
 5    Hassan A. Aburish, SBN 301458
      Email: haburish@fisherphillips.com
 6    FISHER & PHILLIPS LLP
      1 Embarcadero Center, Suite 2050
 7    San Francisco, CA 94111
      Telephone:(415) 490-9000
 8    Facsimile: (415) 490-9001
 9    Natalie B. Fujikawa, State Bar No. 2588724
      Email: nfujikawa@fisherphillips.com
10    FISHER & PHILLIPS LLP
      621 Capitol Mall, Suite 1400
11    Sacramento, CA 95814
      Telephone: (916) 210-0400
12    Facsimile: (916) 210-0401
13    Attorneys for Defendant
      FEDEX GROUND PACKAGE SYSTEM, INC.
14
      Daniel V. Santiago, State Bar No. 206532
15    Email: dvs@dvslawoffices.com
      LAW OFFICES OF DANIEL V.
16    SANTIAGO, PC
      355 South Grand Avenue, Suite 2450
17    Los Angeles, CA 90071
      Telephone: (760) 652-9801
18
      Brian D. Gonzales (pro hac vice application to be filed)
19    Email: bgonzales@coloradowagelaw.com
      THE LAW OFFICES OF BRIAN D.
20    GONZALES, PLLC
      2580 East Harmony Road, Suite 201
21    Fort Collins, CO 80528
      Telephone: (970) 214-0562
22
      Dustin T. Lujan
23    Email: wyoadvocate@gmail.com
      LUJAN LAW OFFICE
24    1603 Capitol Avenue, Suite 310 A559
      Cheyenne, WY 82001
25    Telephone: (970) 999-4225
26    Attorneys for Plaintiffs
      TRAVIS CHAPMAN and JOHN CHURCHWELL
27

28

                                                                 Case No. 2:19-cv-00410-TLN-DMC
                                     STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 3 of 15

 1    1.       PURPOSES AND LIMITATIONS
 2             Disclosure and discovery activity in this action are likely to involve production of
 3    confidential, proprietary, or private information for which special protection from public
 4    disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
 5    Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
 6    Protective Order. The parties acknowledge that this Order does not confer blanket protections on
 7    all disclosures or responses to discovery and that the protection it affords from public disclosure
 8    and use extends only to the limited information or items that are entitled to confidential treatment
 9    under the applicable legal principles. The parties further acknowledge, as set forth in Section
10    12.3, below, that this Stipulated Protective Order does not entitle them to file confidential
11    information under seal; Civil Local Rule 141 sets forth the procedures that must be followed and
12    the standards that will be applied when a party seeks permission from the court to file material
13    under seal.
14    2.       DEFINITIONS
15             2.1    Challenging Party: a Party or Non-Party that challenges the designation of
16    information or items under this Order.
17             2.2    “CONFIDENTIAL” or “CONFIDENTIAL – FOR ATTORNEY’S EYES
18    ONLY” Information or Items: information (regardless of how it is generated, stored or
19    maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure
20    26(c).
21             2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
22    well as their support staff).
23             2.4    Designating Party: a Party or Non-Party that designates information or items that
24    it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
25    “CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY.”
26             2.5    Disclosure or Discovery Material: all items or information, regardless of the
27    medium or manner in which it is generated, stored, or maintained (including, among other things,
28    testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                                   1        Case No. 2:19-cv-00410-TLN-DMC
                                      STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 4 of 15

 1    responses to discovery in this matter.
 2            2.6     Expert: a person with specialized knowledge or experience in a matter pertinent
 3    to the litigation who has been retained by a Party or its counsel to serve as an expert witness or
 4    as a consultant in this action.
 5            2.7     House Counsel: attorneys who are employees of a party to this action. House
 6    Counsel does not include Outside Counsel of Record or any other outside counsel.
 7            2.8     Non-Party: any natural person, partnership, corporation, association, or other legal
 8    entity not named as a Party to this action.
 9            2.9     Outside Counsel of Record: attorneys who are not employees of a party to this
10    action but are retained to represent or advise a party to this action and have appeared in this action
11    on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
12            2.10    Party: any party to this action, including all of its officers, directors, employees,
13    consultants, retained experts, and Outside Counsel of Record (and their support staffs).
14            2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
15    Material in this action.
16            2.12    Professional Vendors: persons or entities that provide litigation support services
17    (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
18    organizing, storing, or retrieving data in any form or medium) and their employees and
19    subcontractors.
20            2.13    Protected Material: any Disclosure or Discovery Material that is designated as
21    “CONFIDENTIAL” or “CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY.”
22            2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
23    Producing Party.
24    3.      SCOPE
25            The protections conferred by this Stipulation and Order cover not only Protected Material
26    (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
27    all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
28    conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                                2        Case No. 2:19-cv-00410-TLN-DMC
                                   STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 5 of 15

 1    However, the protections conferred by this Stipulation and Order do not cover the following
 2    information: (a) any information that is in the public domain at the time of disclosure to a
 3    Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
 4    a result of publication not involving a violation of this Order, including becoming part of the
 5    public record through trial or otherwise; and (b) any information known to the Receiving Party
 6    prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
 7    obtained the information lawfully and under no obligation of confidentiality to the Designating
 8    Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
 9    4.      DURATION
10            Even after final disposition of this litigation, the confidentiality obligations imposed by
11    this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
12    order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
13    claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
14    the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
15    action, including the time limits for filing any motions or applications for extension of time
16    pursuant to applicable law.
17    5.      DESIGNATING PROTECTED MATERIAL
18            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
19    or Non-Party that designates information or items for protection under this Order must take care
20    to limit any such designation to specific material that qualifies under the appropriate standards.
21    The Designating Party must designate for protection only those parts of material, documents,
22    items, or oral or written communications that qualify – so that other portions of the material,
23    documents, items, or communications for which protection is not warranted are not swept
24    unjustifiably within the ambit of this Order.
25            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
26    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
27    unnecessarily encumber or retard the case development process or to impose unnecessary
28    expenses and burdens on other parties) expose the Designating Party to sanctions.

                                                 3        Case No. 2:19-cv-00410-TLN-DMC
                                    STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 6 of 15

 1            If it comes to a Designating Party’s attention that information or items that it designated
 2    for protection do not qualify for protection, that Designating Party must promptly notify all other
 3    Parties that it is withdrawing the mistaken designation.
 4            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
 5    (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
 6    Disclosure or Discovery Material that qualifies for protection under this Order must be clearly
 7    so designated before the material is disclosed or produced.
 8            Designation in conformity with this Order requires:
 9            (a) for information in documentary form (e.g., paper or electronic documents, but
10    excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
11    Party affix the legend “CONFIDENTIAL” or “CONFIDENTIAL – FOR ATTORNEY’S EYES
12    ONLY” to each page that contains protected material. If only a portion or portions of the material
13    on a page qualifies for protection, the Producing Party also must clearly identify the protected
14    portion(s) (e.g., by making appropriate markings in the margins).
15            “CONFIDENTIAL” designations shall be made upon a good faith determination that the
16    documents contain information protected from disclosure by statute or that should be protected
17    from disclosure, such as confidential personal information, medical or psychiatric information,
18    personnel records, trade secrets, proprietary information, or other sensitive or confidential
19    business, technical, sales marketing, financial, commercial, or competitively sensitive
20    information that is not publicly available.
21            “CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY” shall be reserved for the
22    following information: Any information related solely to the confidential business information
23    of Contracted Service Providers (“CSPs”) and Independent Service Providers (“ISPs”),
24    including, but not limited to, payroll and pay rate information that CSPs and ISPs do not wish to
25    be shared with other CSPs and ISPs and the employees of other CSPs and ISPs because it may
26    place them at a competitive disadvantage.
27    ///
28    ///

                                                4        Case No. 2:19-cv-00410-TLN-DMC
                                   STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 7 of 15

 1            A Party or Non-Party that makes original documents or materials available for inspection
 2    need not designate them for protection until after the inspecting Party has indicated which
 3    material it would like copied and produced. During the inspection and before the designation, all
 4    of the material made available for inspection shall be deemed “CONFIDENTIAL” or
 5    “CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY.” After the inspecting Party has
 6    identified the documents it wants copied and produced, the Producing Party must determine
 7    which documents, or portions thereof, qualify for protection under this Order. Then, before
 8    producing the specified documents, the Producing Party must affix the “CONFIDENTIAL” or
 9    “CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY” legend to each page that contains
10    Protected Material. If only a portion or portions of the material on a page qualifies for protection,
11    the Producing Party also must clearly identify the protected portion(s) (e.g., by making
12    appropriate markings in the margins).
13            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
14    Designating Party identify on the record, before the close of the deposition, hearing, or other
15    proceeding, all protected testimony.
16            (c) for information produced in some form other than documentary and for any other
17    tangible items, that the Producing Party affix in a prominent place on the exterior of the container
18    or containers in which the information or item is stored the legend “CONFIDENTIAL” or
19    “CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY.” If only a portion or portions of the
20    information or item warrant protection, the Producing Party, to the extent practicable, shall
21    identify the protected portion(s).
22            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
23    designate qualified information or items does not, standing alone, waive the Designating Party’s
24    right to secure protection under this Order for such material. Upon timely correction of a
25    designation, the Receiving Party must make reasonable efforts to assure that the material is
26    treated in accordance with the provisions of this Order.
27            5.4     Previously-Made Designations. The Parties agreed previously that documents
28    could be produced designated confidential, pending the entry of a stipulated order such as this

                                                5        Case No. 2:19-cv-00410-TLN-DMC
                                   STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 8 of 15

 1    one. Such previously-made designations shall have the same effect as if made pursuant to this
 2    stipulation and order, as of the date the order is entered by Court.
 3    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
 5    confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
 6    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 7    burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 8    challenge a confidentiality designation by electing not to mount a challenge promptly after the
 9    original designation is disclosed.
10            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
11    process by providing written notice of each designation it is challenging and describing the basis
12    for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
13    notice must recite that the challenge to confidentiality is being made in accordance with this
14    specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
15    good faith and must begin the process by conferring directly (in voice to voice dialogue; other
16    forms of communication are not sufficient) within 14 days of the date of service of notice. In
17    conferring, the Challenging Party must explain the basis for its belief that the confidentiality
18    designation was not proper and must give the Designating Party an opportunity to review the
19    designated material, to reconsider the circumstances, and, if no change in designation is offered,
20    to explain the basis for the chosen designation. A Challenging Party may proceed to the next
21    stage of the challenge process only if it has engaged in this meet and confer process first or
22    establishes that the Designating Party is unwilling to participate in the meet and confer process
23    in a timely manner.
24          6.3       Judicial Intervention. A Party that elects to press a challenge to a confidentiality
25    designation after considering the justification offered by the Designating Party may file and serve
26    a motion that identifies the challenged material and sets forth in detail the basis for the challenge.
27    Each such motion must be accompanied by a competent declaration that affirms that the movant
28    has complied with the meet and confer requirements set forth in the preceding paragraph.

                                                6        Case No. 2:19-cv-00410-TLN-DMC
                                   STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 9 of 15

 1            The burden of persuasion in any such challenge proceeding shall be on the Designating
 2    Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
 3    unnecessary expenses and burdens on other parties) may expose the Party challenging the
 4    designation to sanctions. Until the court rules on the challenge, all parties shall afford the
 5    material in question the level of protection originally designated.
 6    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 7            7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed
 8    or produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 9    defending, or attempting to settle this litigation. Such Protected Material may be disclosed only
10    to the categories of persons and under the conditions described in this Order. When the litigation
11    has been terminated, a Receiving Party must comply with the provisions of section 13 below
12    (FINAL DISPOSITION).
13            Protected Material must be stored and maintained by a Receiving Party at a location and
14    in a secure manner that ensures that access is limited to the persons authorized under this Order.
15            7.2     Disclosure of “CONFIDENTIAL” or “CONFIDENTIAL – FOR ATTORNEY’S
16    EYES ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
17    writing by the Designating Party, a Receiving Party may disclose any information or item
18    designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY”
19    only to:
20                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
21    employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
22    information for this litigation and who have signed the “Acknowledgment and Agreement to Be
23    Bound” that is attached hereto as Exhibit A;
24                    (b) the officers, directors, and employees (including House Counsel) of the
25    Receiving Party to whom disclosure is reasonably necessary for this litigation and who have
26    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                    (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
28    is reasonably necessary for this litigation and who have signed the “Acknowledgment and

                                               7        Case No. 2:19-cv-00410-TLN-DMC
                                  STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 10 of 15

 1    Agreement to Be Bound” (Exhibit A);
 2                    (d) the court and its personnel;
 3                    (e) court reporters and their staff, professional jury or trial consultants, mock
 4    jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation
 5    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                    (f) during their depositions, witnesses in the action to whom disclosure is
 7    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
 8    (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
 9    transcribed deposition testimony or exhibits to depositions that reveal Protected Material must
10    be separately bound by the court reporter and may not be disclosed to anyone except as permitted
11    under this Stipulated Protective Order.
12                    (g) the author or recipient of a document containing the information or a custodian
13    or other person who otherwise possessed or knew the information.
14    8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
15    LITIGATION
16            If a Party is served with a subpoena or a court order issued in other litigation that compels
17    disclosure of any information or items designated in this action as “CONFIDENTIAL” or
18    “CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY” that Party must:
19                    (a) promptly notify in writing the Designating Party. Such notification shall
20    include a copy of the subpoena or court order;
21                    (b) promptly notify in writing the party who caused the subpoena or order to issue
22    in the other litigation that some or all of the material covered by the subpoena or order is subject
23    to this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
24    and
25                    (c) cooperate with respect to all reasonable procedures sought to be pursued by
26    the Designating Party whose Protected Material may be affected.
27    ///
28    ///

                                                8        Case No. 2:19-cv-00410-TLN-DMC
                                   STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 11 of 15

 1             If the Designating Party timely seeks a protective order, the Party served with the
 2    subpoena or court order shall not produce any information designated in this action as
 3    “CONFIDENTIAL” or “CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY” before a
 4    determination by the court from which the subpoena or order issued, unless the Party has obtained
 5    the Designating Party’s permission. The Designating Party shall bear the burden and expense of
 6    seeking protection in that court of its confidential material – and nothing in these provisions
 7    should be construed as authorizing or encouraging a Receiving Party in this action to disobey a
 8    lawful directive from another court.
 9    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
10    LITIGATION
11                    (a) The terms of this Order are applicable to information produced by a Non-
12    Party in this action and designated as “CONFIDENTIAL” or “CONFIDENTIAL – FOR
13    ATTORNEY’S EYES ONLY.” Such information produced by Non-Parties in connection with
14    this litigation is protected by the remedies and relief provided by this Order. Nothing in these
15    provisions should be construed as prohibiting a Non-Party from seeking additional protections.
16                    (b) In the event that a Party is required, by a valid discovery request, to produce
17    a Non-Party’s confidential information in its possession, and the Party is subject to an agreement
18    with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
19                       (1) promptly notify in writing the Requesting Party and the Non-Party that
20    some or all of the information requested is subject to a confidentiality agreement with a Non-
21    Party;
22                       (2) promptly provide the Non-Party with a copy of the Stipulated Protective
23    Order in this litigation, the relevant discovery request(s), and a reasonably specific description
24    of the information requested; and
25                       (3) make the information requested available for inspection by the Non-Party.
26                    (c) If the Non-Party fails to object or seek a protective order from this court within
27    14 days of receiving the notice and accompanying information, the Receiving Party may produce
28    the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

                                                9        Case No. 2:19-cv-00410-TLN-DMC
                                   STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 12 of 15

 1    timely seeks a protective order, the Receiving Party shall not produce any information in its
 2    possession or control that is subject to the confidentiality agreement with the Non-Party before a
 3    determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
 4    burden and expense of seeking protection in this court of its Protected Material.
 5    10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6    If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material
 7    to any person or in any circumstance not authorized under this Stipulated Protective Order, the
 8    Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
 9    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
10    inform the person or persons to whom unauthorized disclosures were made of all the terms of this
11    Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to
12    Be Bound” that is attached hereto as Exhibit A.
13    11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
14    MATERIAL
15            When a Producing Party gives notice to Receiving Parties that certain inadvertently
16    produced material is subject to a claim of privilege or other protection, the obligations of the
17    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
18    provision is not intended to modify whatever procedure may be established in an e-discovery
19    order that provides for production without prior privilege review. Pursuant to Federal Rule of
20    Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of
21    a communication or information covered by the attorney-client privilege or work product
22    protection, the parties may incorporate their agreement in the stipulated protective order
23    submitted to the court.
24    12.     MISCELLANEOUS
25            12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
26    seek its modification by the court in the future.
27            12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
28    Order no Party waives any right it otherwise would have to object to disclosing or producing any

                                                10       Case No. 2:19-cv-00410-TLN-DMC
                                   STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 13 of 15

 1    information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
 2    no Party waives any right to object on any ground to use in evidence of any of the material
 3    covered by this Protective Order.
 4            12.3    Filing Protected Material. Without written permission from the Designating Party
 5    or a court order secured after appropriate notice to all interested persons, a Party may not file in
 6    the public record in this action any Protected Material. A Party that seeks to file under seal any
 7    Protected Material must comply with Civil Local Rule 141 and 141.1. Protected Material may
 8    only be filed under seal pursuant to a court order authorizing the sealing of the specific Protected
 9    Material at issue. If a Receiving Party's request to file Protected Material under seal pursuant to
10    Civil Local Rule 141is denied by the court, then the Receiving Party may file the information in
11    the public record pursuant to Civil Local Rule 141 unless otherwise instructed by the court.
12    13.     FINAL DISPOSITION
13            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
14    Receiving Party must return all Protected Material to the Producing Party or destroy such
15    material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
16    compilations, summaries, and any other format reproducing or capturing any of the Protected
17    Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
18    submit a written certification to the Producing Party (and, if not the same person or entity, to the
19    Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
20    the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party
21    has not retained any copies, abstracts, compilations, summaries or any other format reproducing
22    or capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled
23    to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
24    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,
25    attorney work product, and consultant and expert work product, even if such materials contain
26    Protected Material. Any such archival copies that contain or constitute Protected Material remain
27    subject to this Protective Order as set forth in Section 4.
28    ///

                                                11       Case No. 2:19-cv-00410-TLN-DMC
                                   STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 14 of 15

 1             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD. (May be executed in
 2    counterparts.)
 3     Date:                              LAW OFFICES OF DANIEL V. SANTIAGO, P.C.
 4
                                          By:
 5
                                                Daniel V. Santiago
 6
                                          Attorney for Plaintiffs
 7
       Date:                              FISHER & PHILLIPS LLP
 8

 9                                        By:
                                                Brandy T. Cody
10                                              Christopher M. Ahearn
                                                Natalie B. Fujikawa
11                                              Sean F. Daley
                                                Hassan Aburish
12
                                          Attorneys for Defendant
13                                        FEDEX GROUND PACKAGE SYSTEM, INC.

14
      PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16
      Dated: June1, 2020
17
                                                   ____________________________________
18                                                 DENNIS M. COTA
                                                   UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28

                                           12       Case No. 2:19-cv-00410-TLN-DMC
                              STIPULATED PROTECTIVE ORDER
      FP 36040785.1
     Case 2:19-cv-00410-TLN-DMC Document 35 Filed 06/02/20 Page 15 of 15

 1                                               EXHIBIT A
 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, _____________________________ [print or type full name], of _________________
 4    [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5    understand the Stipulated Protective Order that was issued by the United States District Court for
 6    the Eastern District of California on [date] in the case of Travis Chapman, et al. v. FedEx Ground
 7    Package System, Case No. 2:19-cv-00410-TLN-DMC. I agree to comply with and to be bound
 8    by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure
 9    to so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
10    promise that I will not disclose in any manner any information or item that is subject to this
11    Stipulated Protective Order to any person or entity except in strict compliance with the provisions
12    of this Order.
13            I further agree to submit to the jurisdiction of the United States District Court for the
14    Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective
15    Order, even if such enforcement proceedings occur after termination of this action.
16            I hereby appoint __________________________ [print or type full name] of
17    _______________________________________ [print or type full address and telephone
18    number] as my California agent for service of process in connection with this action or any
19    proceedings related to enforcement of this Stipulated Protective Order.
20

21        Date: ______________________________________
22        City and State where sworn and signed: _________________________________
23

24        Printed name: _______________________________
25

26        Signature: __________________________________
27

28

                                               13       Case No. 2:19-cv-00410-TLN-DMC
                                  STIPULATED PROTECTIVE ORDER
      FP 36040785.1
